Citation Nr: 0530145	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  02-10 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for myelodysplastic 
syndrome with evolution to acute myelogenous leukemia, 
claimed as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for myelodysplastic syndrome, 
claimed as resulting from exposure to Agent Orange.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required on his part.  

REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim of entitlement to service connection for 
myelodysplastic syndrome with evolution to acute myelogenous 
leukemia.  Thus, a remand to the RO is required in order to 
fulfill its statutory duty to assist the veteran to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).

Service medical records (SMRs) indicate that, upon enlistment 
into service in October 1966, the veteran reported no history 
of any tumors, growths, cysts, or cancers.  In a report of 
medical examination completed at enlistment, the veteran's 
vascular system was noted to be normal.  Subsequent SMRs are 
negative for any complaints or treatment related to any type 
of blood condition, cancer, or leukemia.  A September 1969 
separation examination shows the veteran was noted to have a 
normal vascular system.  In the associated report of medical 
history, the veteran checked "no" as to having any tumors, 
growths, cysts, or cancers.  

The Board notes the veteran was afforded a hearing before a 
Decision Review Officer in September 2003.  At that hearing, 
the veteran indicated that he is on the Agent Orange Registry 
and has been evaluated for the Agent Orange Protocol at the 
VA Hospital (i.e., VA Medical Center (VAMC))in Dallas, Texas, 
sometime in early 2000.  Review of the evidence of record 
shows that a copy of the report from that evaluation is not 
included in the claims file.  The Board concludes that that a 
copy of the Agent Orange medical examination is necessary to 
fully consider and adjudicate the veteran's claim.

The Board also notes that, in August 2002, the RO requested 
the veteran be afforded a VA Compensation and Pension 
examination.  The RO specifically requested the examiner 
provide an opinion as to whether the veteran's 
myelodysplastic syndrome with evolution to acute myelogenous 
leukemia is as likely as not secondary to Agent Orange 
exposure while on active duty.  The veteran was afforded a VA 
examination later that same month, at the VAMC in Dallas, 
Texas.  After reporting the veteran's medical history and 
findings from the physical examination, the examiner's 
impression was that the veteran "has myelodysplasia syndrome 
that he got with Agent Orange exposure which then was 
converted into acute myelogenous leukemia."  

In October 2002, the RO contacted M.S.N., M.D., at the VAMC 
in Dallas, Texas, regarding the lack of an expressed 
rationale to support the opinion offered in the August 2002 
examination.  Dr. M.S.N. stated he would check into it, and 
an addendum to the opinion would be provided.  That same 
month, Dr. M.S.N. sent a letter to the RO indicating that the 
doctor who conducted the August 2002 examination had revised 
his opinion; the letter further stated as follows:

Acute myelogenous leukemia (AML) has not been 
statistically related to Agent Orange exposure or 
Vietnam in country effects and is not listed as a 
presumptive [disease] for this exposure.  He thus 
now believes that the patient's AML is unrelated 
to Agent Orange exposure or any other exposure in 
the military.  

The Board does note that, in support of his claim, the 
veteran submitted a July 2000 written statement from his 
physician, N.G., M.D., who has treated him since March 2000 
and reported the veteran has been diagnosed with 
myelodysplastic syndrome.  Dr. N.G. opined that, while the 
epidemiological association between Agent Orange and 
myelodysplastic syndrome is not known, the possibility of 
some of the chemicals in Agent Orange contributing to the 
development of cytogenetic abnormalities cannot be entirely 
discounted.  

The Board concludes, however, that, based upon the 
equivocal nature of the medical opinions provided and the 
fact that a complete nexus opinion has not been provided in 
this case, the veteran should be afforded another VA 
examination to obtain a comprehensive opinion as to whether 
the veteran's claimed disorder is etiologically related to 
his service, to include exposure to Agent Orange while on 
active duty.  See 38 C.F.R. § 3.159(c)(4) (2005); Duenas v. 
Principi, 18 Vet. App. 512 (2004) (holding that a medical 
examination should be afforded unless there is "no 
reasonable possibility" that an examination would aid in 
substantiating the veteran's claim).

The veteran is hereby notified that it is his 
responsibility to report for the examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may result in denial of the claim.  
38 C.F.R. § 3.655 (2005).

To ensure that VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim, and to 
ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  The RO should request the evaluation for 
Agent Orange Protocol conducted in early 2000 and 
any associated records from the VAMC in Dallas, 
Texas.  All available records should be 
associated with the claims file, and in the event 
that some or all of these records are 
unavailable, this should be annotated in the 
claims file.  

2.  The RO should request the veteran identify 
any non-VA medical care providers, if any, from 
whom he has received treatment for 
myelodysplastic syndrome and/or acute myelogenous 
leukemia since he was separated from military 
service, in addition to any records already 
submitted to the RO.  If any treatment sources 
are named in this regard, the veteran should be 
advised to submit records of such treatment or 
provide all details needed to obtain this 
evidence and complete any necessary release 
forms.

3.  The veteran should be afforded a VA 
examination to determine whether there is a 
causal nexus between his currently manifested 
myelodysplastic syndrome with evolution to acute 
myelogenous leukemia and his active military 
service from October 1966 to October 1969.  All 
indicated tests and studies should be conducted, 
and all findings described in detail.  The claims 
file must be made available to the examiner for 
review, and the examination report should reflect 
that such review is accomplished.

a.  The examiner should be requested to 
offer an opinion as to whether it is more 
likely than not (i.e., to a degree of 
probability greater than 50 percent), at 
least as likely as not (i.e., a probability 
of 50 percent), or less than likely (i.e., a 
probability of less than 50 percent) that 
the veteran's current myelodysplastic 
syndrome with evolution to acute myelogenous 
leukemia is etiologically related to his 
active military service, to include exposure 
to Agent Orange.

b.  Note: The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.  

c.  If it cannot be determined whether the 
veteran's myelodysplastic syndrome with 
evolution to acute myelogenous leukemia is 
related to his active service on a medical 
or scientific basis, without invoking 
processes relating to guesswork or judgment 
based upon mere conjecture, the examiner 
should clearly and specifically so specify 
in the examination report, with an 
explanation as to why this is so.

4.  Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on appeal 
is not granted to the veteran's satisfaction, the 
veteran and his representative should be provided 
with a supplemental statement of the case and 
afforded the appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________
	ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

